Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6126 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 31 Information About the Review and Approval of the Funds Management Agreement 35 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Pennsylvania Municipal Money Market Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Pennsylvania Municipal Money Market Fund, covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a financial crisis that sparked declines in virtually all areas of the financial markets. According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The federal government subsequently stepped in with a number of measures, including aTemporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Bill Vasiliou, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2008, Dreyfus Pennsylvania Municipal Money Market Fund produced a yield of 2.04% .Taking into account the effects of compounding, the fund produced an effective yield of 2.06% . 1 Yields of tax-exempt money market instruments declined over the reporting period as the U.S. economy slowed and a financial crisis intensified. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and Pennsylvania state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and Pennsylvania state personal income taxes.The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In pursuing the funds investment approach, we normally employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, municipal money market instruments that provide income exempt from federal and Pennsylvania state personal income taxes. Second, we actively manage the funds weighted average maturity based on our anticipation of interest-rate trends and supply-and-demand changes in Pennsylvanias short-term municipal marketplace while anticipating the liquidity needs of the fund. For example, if we expect an increase in short-term supply, we may reduce the funds weighted average maturity, which should better position the fund to purchase new securities with higher yields, if higher The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) yields materialize.Yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities are generally issued with maturities in the one-year range and tend to lengthen the funds weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the funds weighted average maturity to maintain prevailing yields for as long as we deem appro-priate.At other times, we typically try to maintain a weighted average maturity that reflects our view of short-term interest-rate trends, liquidity needs and future supply-and-demand projections. Economic Slump and Financial Crisis Roiled Credit Markets Economic conditions had already begun to deteriorate by the start of the reporting period when housing prices and consumer confidence declined.The Federal Reserve Board (the Fed) responded with several reductions of the overnight federal funds rate, driving it from 4.25% at the start of the reporting period to just 1.00% at the end. Yields of tax-exempt money market instruments generally declined along with short-term interest rates. As the economy slowed, a credit crisis that began in 2007 in the sub-prime mortgage sector intensified. Faced with massive losses from mortgage- and asset-backed securities, institutional investors were compelled to sell their more liquid and creditworthy holdings to meet margin calls.Although the Fed worked to restore stability to the credit markets, the credit crunch developed into a global financial crisis over the summer of 2008, leading to the failures and government bailouts of several major financial institutions. The short-term credit markets also were affected by the crisis, as liquidity concerns caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs). In an effort to shore up investor confidence and help restore stability to the financial system, the U.S. Department of the Treasury supported banks and short-term lending with several unprecedented measures.These interventions appeared to mitigate stresses in the banking system, and liquidity and yields in theVRDN market returned to normalized levels by the end of the reporting period. 4 The financial crisis and economic downturn put fiscal pressure on the state of Pennsylvania, which, like many other states, was undermined by lower-than-projected tax revenues. As of the reporting periods end, Pennsylvania was searching for ways to bridge expected budget deficits. Independent Research Helped Avoid Credit Problems We adopted rigorous credit and liquidity standards in this challenging environment, investing exclusively in direct municipal obligations that have been independently approved by our credit analysts. As part of our conservative investment posture, we worked closely with our research staff to increase credit surveillance of the funds holdings. Over much of the reporting period, we set the funds weighted average maturity in a range that was longer than industry averages to maintain higher yields while interest rates fell. However, we recently shortened the funds weighted average maturity to weather the dislocations caused by the financial crisis.This enabled us to take greater advantage of the temporarily high yields offered byVRDNs at the time. Maintaining a Conservative Investment Posture As the financial crisis persisted, the Fed reduced the federal funds rate further in December to a range of 0%  0.25% in its latest effort to support the credit markets and economic activity.We intend to maintain a conservative credit selection strategy, and we may further reduce the funds weighted average maturity until we are confident that the crisis and volatility that typically affects the tax-exempt money markets at year-end have passed. December 16, 2008 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-Pennsylvania residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Pennsylvania Municipal Money Market Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Expenses paid per $1,000  $ 2.91 Ending value (after expenses) $1,009.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Expenses paid per $1,000  $ 2.93 Ending value (after expenses) $1,022.10  Expenses are equal to the funds annualized expense ratio of .58%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 Short-Term Coupon Maturity Principal Investments100.2% Rate (%) Date Amount ($) Value ($) Allegheny County Hospital Development Authority, Health Care Revenue (Dialysis Clinic, Inc. Project) (LOC; SunTrust Bank) 1.00 12/7/08 2,000,000 a 2,000,000 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/09 500,000 507,515 Allegheny County Hospital Development Authority, Revenue (UPMC Senior Communities, Inc.) (Liquidity Facility; FNMA and LOC; FNMA) 1.05 12/7/08 1,100,000 a 1,100,000 Allegheny County Industrial Development Authority, Residential Rental Development Revenue (Karrington of South Hills Assisted Living Facility Project) (LOC; Wachovia Bank) 1.05 12/7/08 935,000 a 935,000 Berks County Industrial Development Authority, Revenue (Kutztown Resource Management, Inc. Project) (LOC; Wachovia Bank) 1.25 12/7/08 3,850,000 a 3,850,000 Berks County Industrial Development Authority, Revenue (Richard J. Caron Foundation Project) (LOC; Wachovia Bank) 1.25 12/7/08 7,200,000 a 7,200,000 Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 1.02 12/7/08 5,000,000 a 5,000,000 Blair County Industrial Development Authority, Revenue (NPC, Inc. Project) (LOC; PNC Bank NA) 1.03 12/7/08 4,175,000 a 4,175,000 Bradford County Industrial Development Authority, EDR (Towanda Printing Company Project) (LOC; PNC Bank NA) 1.03 12/7/08 2,235,000 a 2,235,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Bradford County Industrial Development Authority, Revenue (State Aggregates Inc. Project) (LOC; M&T Bank) 12/7/08 a Bucks County Industrial Development Authority, Revenue (L&L Properties, L.P. Project) (LOC; Wilmington Trust Company) 12/7/08 a Bucks County Industrial Development Authority, Revenue (LTL Color Compounders, Inc. Project) (LOC; Wilmington Trust Company) 12/7/08 a Butler County Industrial Development Authority, EDR (Armco Inc. Project) (LOC; Fifth Third Bank) 12/7/08 a Butler County Industrial Development Authority, Revenue, Refunding (Concordia Lutheran Health and Human Care) (LOC; Bank of America) 12/7/08 a Canon-McMillan School District, GO Notes, Refunding (Insured; FSA) 12/1/08 Central Bucks School District, GO Notes, Refunding 5/15/09 Chester County, Revenue (LOC; PNC Bank NA) 12/7/08 a Chester County Industrial Development Authority, Revenue (Malvern Preparatory School Project) (LOC; Citizens Bank of Pennsylvania) 12/7/08 a Chester County Industrial Development Authority, Revenue (YMCA of the Brandywine Valley Project) (LOC; Fulton Bank) 12/7/08 a College Township Industrial Development Authority, IDR, Refunding (Ball Corporation Project) (LOC; JPMorgan Chase Bank) 12/7/08 a 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Cumberland County, GO Notes 2.00 5/1/09 330,000 330,132 Cumberland County Municipal Authority, Revenue (Messiah Village Project) (LOC; Citizens Bank of Pennsylvania) 1.43 12/7/08 3,940,000 a 3,940,000 Cumberland County Municipal Authority, Revenue (Presbyterian Homes, Inc. Project) (LOC; KBC Bank) 0.95 12/7/08 4,365,000 a 4,365,000 Cumberland County Municipal Authority, Revenue, Refunding (Asbury Pennsylvania Obligated Group) (LOC; KBC Bank) 0.90 12/7/08 7,500,000 a 7,500,000 Delaware County Industrial Development Authority, Revenue (Academy of Notre Dame de Namur) (LOC; Citizens Bank of Pennsylvania) 1.43 12/7/08 2,410,000 a 2,410,000 Delaware County Industrial Development Authority, Revenue (Melmark, Inc. Project) (LOC; Commerce Bank) 1.13 12/7/08 2,900,000 a 2,900,000 East Hempfield Township Industrial Development Authority, IDR (The Mennonite Home Project) (LOC; M&T Bank) 1.08 12/7/08 2,095,000 a 2,095,000 East Hempfield Township Industrial Development Authority, Revenue (BGT Realty Project) (LOC; Fulton Bank) 1.15 12/7/08 5,240,000 a 5,240,000 East Hempfield Township Industrial Development Authority, Revenue (Student Lodging, Inc. Project) (LOC; Fulton Bank) 1.10 12/7/08 4,000,000 a 4,000,000 Erie County, GO Notes 4.00 9/1/09 1,780,000 1,810,048 Erie County Hospital Authority, Revenue (Union City Memorial Hospital Project) (LOC; M&T Bank) 1.10 12/7/08 1,600,000 a 1,600,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Franklin County Industrial Development Authority, Revenue (Loudon Industries, Inc. Project) (LOC; M&T Bank) 12/7/08 a Harrisburg Authority, GO Notes (Cumberland Valley School District Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 12/7/08 a Harrisburg Authority, Revenue (Haverford Township School District Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 12/7/08 a Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 12/7/08 a Jackson Township Industrial Development Authority, IDR (Everlast Roofing Inc. Project) (LOC; M&T Bank) 12/7/08 a Jackson Township Industrial Development Authority, Revenue (Regupol America LLC Project) (LOC; PNC Bank NA) 12/7/08 a Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 12/7/08 a Lancaster County Solid Waste Management Authority, Resource Recovery System Revenue (Insured; AMBAC) 12/15/08 Lancaster Industrial Development Authority, Revenue (Boose Aluminum Foundry Project) (LOC; Fulton Bank) 12/7/08 a Lancaster Industrial Development Authority, Revenue (Boose Properties, LP Project) (LOC; Fulton Bank) 12/7/08 a 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Lancaster Industrial Development Authority, Revenue (Ensco Limited Project) (LOC; M&T Bank) 1.10 12/7/08 280,000 a 280,000 Lancaster Industrial Development Authority, Revenue (Farm and Home Foundation of Lancaster County Project) (LOC; Fulton Bank) 1.10 12/7/08 2,365,000 a 2,365,000 Lancaster Industrial Development Authority, Revenue (Lancaster Family YMCA Project) (LOC; Fulton Bank) 1.18 12/7/08 5,000,000 a 5,000,000 Lancaster Industrial Development Authority, Revenue (Snavelys Mill, Inc. Project) (LOC; Fulton Bank) 1.20 12/7/08 1,935,000 a 1,935,000 Lancaster Municipal Authority, Revenue (Ephrata Community Hospital Project) (LOC; Fulton Bank) 1.10 12/7/08 2,500,000 a 2,500,000 Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 1.10 12/7/08 1,960,000 a 1,960,000 Lebanon County Health Facilities Authority, Revenue (E.C.C. Retirement Village Project) (LOC; PNC Bank NA) 1.03 12/7/08 5,000,000 a 5,000,000 Mercersburg Borough General Purpose Authority, Educational Facility Revenue (The Regents of the Mercersburg College Project) (LOC; SunTrust Bank) 1.00 12/7/08 10,000,000 a 10,000,000 Mercersburg Borough General Purpose Authority, Educational Facilities Revenue, Refunding (The Regents of the Mercersburg College Project) (LOC; SunTrust Bank) 1.00 12/7/08 18,715,000 a 18,715,000 Montgomery County Industrial Development Authority, Revenue (Fountain of Life Christian Academy Project) (LOC; JP Morgan Chase Bank) 1.09 12/7/08 3,225,000 a 3,225,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Montgomery County Industrial Development Authority, Revenue (Northwestern Human Services, Inc. Project) (LOC; Commerce Bank) 12/7/08 a Moon Industrial Development Authority Community Facilities Revenue (YMCA Greater Pittsburgh Project) (LOC; PNC Bank NA) 12/7/08 a Northampton County Industrial Development Authority, IDR (S&L Plastics, Inc. Project) (LOC; Bank of America) 12/7/08 a Northampton County Industrial Development Authority, Revenue (Moravian College Housing Project) (LOC; Fulton Bank) 12/7/08 a Pennsylvania, GO Notes 1/15/09 Pennsylvania, GO Notes 2/1/09 Pennsylvania, GO Notes 6/1/09 Pennsylvania, GO Notes 7/1/09 Pennsylvania, GO Notes, Refunding 2/1/09 Pennsylvania, GO Notes, Refunding 8/1/09 Pennsylvania Economic Development Financing Authority, EDR (Plastikos Realty Project) (LOC; PNC Bank NA) 12/7/08 a Pennsylvania Energy Development Authority, Energy Development Revenue (B&W Ebensburg Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 12/7/08 a 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania Higher Educational Facilities Authority, Revenue (Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) (LOC; Citizens Bank of Pennsylvania) 0.90 12/7/08 9,000,000 a 9,000,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Holy Family University Project) (LOC; TD Banknorth NA) 1.02 12/7/08 2,000,000 a 2,000,000 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/09 2,880,000 2,930,329 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 1.70 3/17/09 6,030,000 6,030,000 Pennsylvania Higher Educational Facilities Authority, Revenue, Refunding (State System of Higher Education) 3.25 6/15/09 1,595,000 1,603,386 Pennsylvania Housing Finance Agency, SFMR 2.15 3/27/09 3,260,000 3,260,000 Pennsylvania Housing Finance Agency, SFMR 2.35 3/27/09 2,700,000 2,700,000 Pennsylvania State University, Revenue, Refunding 4.00 3/1/09 250,000 251,093 Philadelphia Authority for Industrial Development, Revenue (Friends Select School Project) (LOC; PNC Bank NA) 0.83 12/7/08 900,000 a 900,000 Philadelphia Authority for Industrial Development, Revenue (Gift of Life Donor Program Project) (LOC; Commerce Bank NA) 1.06 12/7/08 10,700,000 a 10,700,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Philadelphia Authority for Industrial Development, Revenue (Philadelphia Museum of Art Project) (LOC; Citizens Bank of Pennsylvania) 12/7/08 a Philadelphia Redevelopment Authority, Revenue (The Presbyterian Home at 58th Street Project) (LOC; Wachovia Bank) 12/7/08 a Pittsburgh School District, GO Notes, Refunding (Insured; FSA) 3/1/09 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; Allied Irish Banks) 12/7/08 a Susquehanna County Industrial Development Authority, IDR (Stabler Companies, Inc. Project) (LOC; Wachovia Bank) 12/7/08 a Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 12/7/08 a University of Pittsburgh of the Commonwealth System of Higher Education, Revenue, Refunding (University Capital Project) (Liquidity Facility; Dexia Credit Locale) 12/7/08 a 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) University of Pittsburgh of the Commonwealth System of Higher Education, Revenue, Refunding (University Capital Project) (Liquidity Facility; Dexia Credit Locale) 6.35 12/7/08 4,050,000 a 4,050,000 Warren County School District, GO Notes (Insured; FSA) 3.00 9/1/09 350,000 352,582 York Redevelopment Authority, Revenue (LOC; M&T Bank) 1.13 12/7/08 3,260,000 a 3,260,000 Total Investments (cost $298,963,007) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 71.3 AAA,AA,A b Aaa,Aa,A b AAA,AA,A b 11.1 Not Rated c Not Rated c Not Rated c 17.6  Based on total investments. b Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 1,444,387 Professional fees 66,633 Shareholder servicing costsNote 2(b) 61,821 Custodian feesNote 2(b) 38,140 Trustees fees and expensesNote 2(c) 21,074 Treasury insurance expenseNote 1(e) 20,635 Registration fees 14,189 Prospectus and shareholders reports 11,273 Miscellaneous 30,677 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (42,647) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, Operations ($): Investment incomenet Net realized gain on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Two Months Ended Year Ended Year Ended November 30, November 30, September 30, 2008 2007 2006 2005 a 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .020 .031 .028 .004 .015 .004 Distributions: Dividends from investment incomenet (.020) (.031) (.028) (.004) (.015) (.004) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) 2.06 3.15 2.87 2.21 b 1.51 .44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .59 .61 .61 .66 b .64 .71 Ratio of net expenses to average net assets .58 .61 .61 .66 b .64 .71 c Ratio of net investment income to average net assets 2.00 3.10 2.83 2.19 b 1.68 .44 Net Assets, end of period ($ x 1,000) 298,232 236,110 200,174 181,747 185,021 75,038 a The fund changed its fiscal year end from September 30 to November 30. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Pennsylvania Municipal Money Market Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income exempt from federal and Pennsylvania state income taxes as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 22 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 298,963,007 Level 3Significant Unobservable Inputs 0 Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
